Opinion by
Judge Lindsay:
This was a motion by appellant in the County Court of Rock-castle for the establishment of a ferry across Rockcastle River and the granting of the ferry privilege to him.
Before the motion was disposed of in the County Court it was by consent of the appellee, who had entered his appearance, transferred to the Circuit Court of said county.
There is no evidence in the record tending to show that the convenience of the traveling public demands .or requires that the proposed ferry shall be established.
Both parties assume that a legal ferry already exists, at or near the point proposed, and the ground of controversy is as to which of them owns the privilege. Such a question as this can not be settled by a proceeding commenced in the County Court upon a motion to establish a new ferry.

A. J. Moore, for appellant.


C. Kirtly, for appellee.

The Circuit Court rightly dismissed the motion. Judgment affirmed.